Case 4:14-cr-40018-SOH Document 72                 Filed 04/12/21 Page 1 of 2 PageID #: 793




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                      Case No. 4:14-cr-40018

CHRISTOPHER XAVIER PERRY                                                            DEFENDANT

                                              ORDER

       Before the Court is Defendant’s Motion to Reconsider the Court’s Denial of Defendant’s

Motion for Compassionate Release. (ECF No 71). The Court finds no response is necessary and

the matter is ripe for consideration.

       On April 8, 2021, the Court denied Defendant’s Motion for Compassionate Release. (ECF

No. 70). In its Order, the Court addressed its inability to find from the record that Defendant had

fully exhausted his administrative remedies. The Court acknowledged that the Government did not

object on the basis of failure to exhaust and continued to address the motion on the merits.

       Defendant cites to United States v. Jones, where the district court denied Defendant’s

motion for compassionate release, stating that he failed to exhaust his administrative remedies.

United States v. Jones, 835 F. App’x 897 (8th Cir. 2021). The government moved for remand,

noting that it conceded that Jones had exhausted his administrative remedies. Id. The Eighth

Circuit granted the government’s motion and remanded the matter to the district court to address

the motion on the merits. Id.

       The present matter differs from Jones because while the Court found that it could not

determine that Defendant had fully exhausted his administrative remedies, the Court still addressed

the motion on the merits. (ECF No. 70, pp. 4-8). As stated in the Court’s Order, even if Defendant
Case 4:14-cr-40018-SOH Document 72                  Filed 04/12/21 Page 2 of 2 PageID #: 794




had exhausted his administrative remedies or the Court accepted the Government’s waiver of

objection, Defendant’s motion for compassionate release would still fail on the merits.

       Accordingly, Defendant’s Motion to Reconsider the Court’s Denial of Defendant’s Motion

for Compassionate Release (ECF No. 71) is DENIED.

       IT IS SO ORDERED, this 12th day of April, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
